Citation Nr: 0306109
Decision Date: 03/31/03	Archive Date: 07/22/03

DOCKET NO. 85-29 600               DATE MAR 31, 2003

RECONSIDERATION

On appeal from the Department of Veterans Affairs Regional Office
in Manila, the Republic of the Philippines 

THE ISSUE 

Entitlement to service connection for schizophrenia. 

REPRESENTATION 

Appellant represented by: The American Legion

WITNESSES AT HEARINGS ON APPEAL 

Appellant and E. T. M., M.D.

ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from January 1956 to January 1960
and from July 1960 to March 1963.

Service connection was initially denied for an acquired psychiatric
disorder by a March 1975 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.
The veteran was informed of this decision, but did not submit a
timely appeal.

The record reflects the veteran filed applications to reopen his
claim for service connection for a psychiatric disorder on several
occasions following the March 1975 rating decision. However, the
denial of service connection was confirmed and continued by
decisions of the Board of Veterans Appeals (Board) in March 1985
and January 1986. In January 1993, reconsideration was ordered for
these prior Board decisions pursuant to 38 U.S.C.A. 7103 (West
2002). The Board remanded this case for additional development in
November 1993.

As an initial matter, the Board finds that the RO has substantially
complied with the November 1993 remand directives. Therefore, a new
remand is not required in order to comply with the holding of
Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that this case previously included the issue of
entitlement to service connection for post-traumatic stress
disorder (PTSD). However, the veteran withdrew this issue from
appeal by an August 2002 statement. See 38 C.F.R. 20.204 (2002).
The Board further notes that the November 1993 remand directed the
RO, in part, to adjudicate the veteran's claim of whether the
original March 1975 rating decision denying service connection for
a psychiatric disorder was the product of clear and unmistakable
error (CUE). The RO subsequently denied the CUE claim in a June
1995 rating decision and issued a Supplemental Statement of Case
(SSOC) shortly thereafter, which addressed this issue. The RO
issued another decision in August 2002 confirming its earlier
denial of this claim. However. there is no correspondence or
document in the record that indicates that the veteran tiled either
a timely Notice of Disagreement or Substantive Appeal with respect
to the CUE claim. See 38 C.F.R. 20.200, 20.302. Thus, this matter
is not in appellate status.

The Board is cognizant of the recent Court of Appeals for Veterans'
Claims decision reversing a Board decision that dismissed for lack
of jurisdiction a denial of a claim for service connection due to
the appellant's failure to file a timely Substantive Appeal. In
that case, the appellant withdrew his Substantive Appeal but then
notified the RO that lie wanted to reopen the claim, the RO then
notified the appellant on six occasions over the next five years
that he had already filed a timely Substantive Appeal. The Court
reversed the Board because, as in Rowell v. Principi, 4 Vet. App.
9, 17 (1993), there was no indication that the RO closed the appeal
for failure to file a timely substantive appeal. Gonzales-Morales
v. Principi. No. 00-933 (U.S. Vet. App. Jan. 28, 2003) (per
curium). While the RO notified the veteran in its June 1995 SSOC
that "If you feel you have already made your position clear. no
reply is necessary", the facts in this case can be distinguished
from Gonzales-Morales because, aside from the fact the RO provided
no other notice to the veteran indicating that he had completed his
appeal of the CUE claim, the veteran did not file a timely Notice
of Disagreement with the June 1995 RO decision.

Notwithstanding the above, there is no indication in the record
that the veteran has advised of his appellate rights following the
June 1995 RO decision. (He was advised of his right to appeal the
August 2002 decision.) Under these circumstances. the Board refers
the matter to the RO for appropriate action, to include advising
the veteran of his right to appeal the June 1995 RO decision that

- 3 -

denied his claim of CUE in a March 1975 RO decision denying service
connection for a psychiatric disorder.

FINDINGS OF FACT

1. All reasonable development and notification necessary for an
equitable disposition of the instant case has been completed.

2. The medical evidence shows that the veteran's current
schizophrenia had its onset during active service.

CONCLUSION OF LAW

Service connection is warranted for schizophrenia. 38 U.S.C.A.
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.102, 3.159,
3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of facts
pertinent to his claim. There has been a significant change in the
law during the pendency of this appeal. On November 9, 2000, the
President signed into law the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law
redefines the obligations of VA with respect to the duty to assist
and includes an enhanced duty to notify a claimant as to the
information and evidence necessary to substantiate a claim for VA
benefits.

First. VA has a duty to notify the appellant of any information and
evidence needed to substantiate and complete a claim. 38 U.S.C.A.
5102, 5103 (West 2002); 38 C.F.R. 3.159(b) (2002). Information
means non-evidentiary facts, such as the claimant's address and
Social Security number or the name and address of a

- 4 -

medical care provider who may have evidence pertinent to the claim.
See 66 Fed. Reg. 45620, 45,630 (August 29. 2001)- 38 C.F.R.
3.159(a)(5) (2002). Second. VA has a duty to assist the appellant
in obtaining evidence necessary to substantiate a claim. 38
U.S.C.A. 5103A (West 2002) 38 C.F.R. 3.159(c) (2002).

As discussed in more detail below, sufficient evidence is of record
to grant this claim. Therefore, no further development is needed.

Background. The veteran's service medical records reflect that his
psychiatric condition was clinically evaluated as normal on service
examinations conducted in December 1955, December 1959, and June
1960. He also indicated on Reports of Medical History, dated in
December 1955 and May 1960, that he had never experienced
depression or excessive worry, nor nervous trouble of any sort. In
October 1962, he was hospitalized after assaulting a fellow
service-man; the initial diagnosis at that time was psychotic
depressive reaction, and it was noted that the psychiatric disorder
did not exist prior to enlistment. However, in November 1962, this
diagnosis was revised to schizoid personality, manifested by
seclusiveness, irritability, and paranoid trends. It was further
noted that stress was minimal, predisposition was severe; and
impairment was moderately severe. The veteran's history of the in-
service hospitalization in 1962 for psychiatric complaints, which
resulted in a diagnosis of schizoid personality, was again noted
upon his February 1963 discharge examination. The evaluation was
negative for any psychiatric abnormalities upon clinical evaluation
at that time. The veteran's service personnel records. however.
reflect that he received an honorable discharge in March 1963 by
reason of unsuitability.

The record reflects that the veteran filed his initial claim of
service connection for. among other things, a mental disorder in
1974. However, this claim was subsequently denied by a March 1975
rating decision, which found that the veteran had a schizoid
personality disorder, which was not recognized as a disability for
VA compensation purposes. 38 C.F.R. 3.303(c).

- 5 -

Various post-service medical records were subsequently added to the
file which. together, cover a period from 1983 to 2002, and show
treatment for psychiatric problems on multiple occasions. This
includes various periods of hospitalization at the Veterans
Memorial Medical Center (VMMC) beginning in October 1983. See
Cariaga v. Brown, Vet. App. 397 (1993) (The Court held that the
VMMC in Quezon City, Philippines, was considered to be a VA medical
facility). Discharge diagnosis in October 1983 was schizophrenia,
paranoid type. Moreover, multiple subsequent records also show
diagnoses of schizophrenia. In addition. there are medical records
which show diagnoses of PTSD.

A November 1983 private medical statement from a Dr. Y reported
that the veteran sought treatment in August 1963 for what was
diagnosed as paranoid schizophrenia. In a subsequent January 1984
statement, Dr. Y reported that the veteran was treated in December
1965 for, among other things, complaints of mental impairment.

The veteran provided testimony at personal hearings conducted
before personnel at the RO in June and October 1984. At the June
1984 hearing, the testified that, in 1958, he was aboard a ship
that was destroyed in a storm, which stranded him for 4 days
without food. Thereafter, at the October 1984 hearing, E. T. M.,
M.D., testified, in essence, that the veteran currently had PTSD as
a result of his being "shipwrecked" during active service. Various
statements are also on file from Dr. M to this effect.

In a clinical summary dated in May 1985, which included references
to the veteran's service and post-service psychiatric history, Dr.
M indicated that his previous diagnosis of PTSD could not be
supported in the absence of corroborative evidence of the veteran's
claimed in-service shipwreck. The physician, however, opined that,
while the veteran was diagnosed with a schizoid personality
disorder during service and currently met the diagnostic criteria
for paranoid schizophrenia, there was a considerable relationship
between schizoid personality and schizophrenia. In support of the
latter conclusion, Dr. M cited the Modern Synopsis of Comprehensive
Textbook of Psychiatry. Alfred M. Freedman, M.D., Harold I. Kaplan,
M.D.; and Benjamin J. Sadock. M.D., 2nd edition, pp. 645-646
(1976).

6 -

Pursuant to the Board's November 1993 remand directives, the
veteran underwent a VA PTSD examination in December 1993. Following
examination of the veteran, the psychiatrist concluded that there
was no evidence of PTSD. The examiner stated that the veteran had
a "different type" of psychiatric disorder without providing a
diagnosis.

In a January 1994 private medical statement, D. L. G., M.D.,
reported, in essence, that the veteran was treated in 1967 for an
apparent case of paranoid reaction secondary to schizophrenia. In
addition, Dr. G stated that this was allegedly due to the veteran's
ordeal of being shipwrecked in 1958.

In a September 1994 statement, Dr. Y reiterated that the veteran
had been treated for paranoid schizophrenia since 1963.

Nothing in the veteran's service records confirms his account of
being "shipwrecked" during active service.

Also of record are multiple lay statements from the veteran's
spouse who essentially contends that the veteran had no mental
problems prior to service. and that he has been "crazy" since his
discharge from service.

In May 2002, a medical opinion was requested from a VA psychiatrist
regarding whether it was at least as likely as not that the
veteran's current disability, schizophrenia. was etiologically
related to any of the mental conditions (psychotic depressive
reaction and schizoid personality disorder) identified during his
active service, or any event in military service. This opinion
request included a detailed summary of the pertinent evidence
regarding the veteran's case.

Later in May 2002, a VA psychiatrist promulgated a statement in
response to the above medical opinion request. It was noted that
the claims file was reviewed, that the chronological report of the
history of the veteran's personal history, as well as the clinical
course of his mental disturbances and subsequent psychiatric
history had been noted, and that such fully supported the diagnosis
of schizophrenia. The

- 7 -

psychiatrist further opined that the veteran's schizophrenia was
directly related to his schizoid personality disorder. In support
of the alter conclusion, it was noted that schizoid personality
disorder was "in fact a known predisposing factor" to the
schizophrenic condition. As for the psychotic depressive reaction.
the psychiatrist believed that the veteran was under diagnosed by
the physician in charge at the time he was seen.

In June 2002, the veteran underwent a VA mental disorders
examination. The examiner noted that the veteran's claims file had
been reviewed, and summarized the contents thereof. Diagnosis
following examination was chronic schizophrenia. However, no
opinion was proffered regarding the etiology of the veteran's
schizophrenia.

Legal Criteria. Service connection may be established for a
disability resulting from disease or injury incurred in or
aggravated by service. 38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303.
Evidence of continuity of symptomatology from the time of service
until the present is required where the chronicity of a condition
manifested during service either has not been established or might
reasonably be questioned. 38 C.F.R. 3.303(b). Regulations also
provide that service connection may be granted for any disease
diagnosed after discharge, when all the evidence, including that
pertinent to service, establishes that the disability was incurred
in service. 38 C.F.R. 3.303(d).

It is the defined and consistently applied policy of VA to
administer the law under a broad interpretation, consistent,
however, with the facts shown in every case. When, after careful
consideration of all procurable and assembled data, a reasonable
doubt arises regarding service origin. the degree of disability, or
any other point, such doubt will be resolved in favor of the
claimant. By reasonable doubt is meant one which exists because of
an approximate balance of positive and negative evidence which does
not satisfactorily prove or disprove the claim. It is a substantial
doubt and one within the range of probability as distinguished from
pure speculation or remote possibility. 38 U.S.C.A. 5107(b); 38
C.F.R. 3.102.

- 8 -

Analysis. In the instant case., the Board finds that the veteran is
entitled to a grant of service connection for schizophrenia.

In this, and in other cases, only independent medical evidence may
be considered to support Board findings. The Board is not free to
substitute its own judgment for that of such an expert. See Colvin
v. Derwinski, 1 Vet. App. 171, 175 (1991).

Here. the record reveals that the veteran had active service from
January 1956 to January 1960, and from July 1960 to March 1963, and
the service medical records show that he underwent psychiatric
evaluation and treatment during the latter part of his second
period of active duty. While the initial diagnosis was psychotic
depressive reaction, following further evaluation, the diagnosis
was changed to a schizoid personality disorder. Personality
disorders are not disabilities for VA compensation purposes and may
not be service connected. 38 C.F.R. 3.303(c). 4.9, 4.127; Beno v.
Principi, 3 Vet. App. 439 (1992).

In reviewing the post-service medical evidence of record, the Board
notes that the veteran was diagnosed with paranoid schizophrenia in
1983, more than 20 years after service. The latter diagnosis has
been confirmed on subsequent occasions, to include upon a recent VA
psychiatric examination. While private physicians appear to stop
short of providing a direct causal link between the veteran's
schizophrenia and the in-service diagnosis of schizoid personality,
Dr. Y has reported treating the veteran for paranoid schizophrenia
beginning in August 1963, within the one-year presumptive period
that applies to psychotic disorders (38 C.F.R. 3.307, 3.309),
albeit in the absence of contemporaneously recorded treatment
records. Moreover, in a May 1985 statement. Dr. M, noting the
veteran's current diagnosis of paranoid schizophrenia and his in-
service history of schizoid personality, cited the psychiatric
literature for the proposition that there was a considerable
relationship between schizoid personality and schizophrenia. The
latter opinion is arguably evidence that tends to support the
veteran's claim, as it suggests the contended causal relationship
with citations to the clinical record and the medical literature.
See Wallin v. West. 11 Vet. App. 509 (1998). Nevertheless, given
Dr. M's diagnosis of PTSD due to an unverified in-service stressor
(nothing in the veteran's

- 9 -

service records supports the veteran's account of being
"shipwrecked" during active service) less than one year earlier,
with no mention of schizophrenia, and the absence of relevant
treatment records contemporaneously recorded more proximate to
service, the Board remanded this case in November 1993 for
additional development, to include a psychiatric examination with
an opinion addressing the contended causal relationship.

Pursuant to the Board's remand, a June 2002 VA psychiatric
examination confirmed a diagnosis of schizophrenia. While that
examiner did not address the question at hand (whether the
veteran's schizophrenia began during or is causally related to
service, to include the in-service diagnosis of schizoid
personality), a VA psychiatrist who revived the veteran's claims
file one month earlier did provide an opinion in support of the
veteran's claim. Specifically, the May 2002 VA clinician opined
that the veteran was under diagnosed while on active duty and that
his current schizophrenia was directly related to the in-service
diagnosis of schizoid personality. This opinion was based on a
review of the claims file and was supported by a rationale.

The Board acknowledges that there is an almost 20 year gap between
the veteran's in-service treatment for schizoid personality and the
first competent medical evidence diagnosing schizophrenia in 1983.
The statements from Dr. Y indicating that the veteran was treated
for schizophrenia within one year of service were written more than
20 years after the putative treatment and are not accompanied by
clinical records dated during that time, and Dr. M's May 1985
statement that arguably supports the claim of a causal link between
the veteran's schizophrenia and in-service schizoid personality
disorder is weakened by that physician's statement less than one
year earlier. which provided an entirely different opinion as to
the veteran's psychiatric diagnosis and its etiology. The Board is
also cognizant of the fact that the May 2002 VA clinician did not
examine the veteran when he promulgated his opinion. However, the
veteran did undergo a VA psychiatric examination within one month
of the latter opinion, which confirmed the diagnosis of
schizophrenia. The May 2002 VA psychiatrist's opinion was
unequivocal in nature in supporting the contended causal link and,
as noted above, was preceded by

- 10-

a review of the claims file, supported by a rationale, and is
consistent with the evidence of record, to include the in-service
psychiatric findings. There is no medical evidence on file which
refutes this competent opinion.

The Board finds that the competent evidence shows that the
veteran's current schizophrenia had its onset during his active
service. Accordingly, service connection for schizophrenia is
warranted.

ORDER 

Service connection for schizophrenia is granted.

R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

RONALD R. BOSCH
Veterans Law Judge, Board of Veterans' Appeals

CHARLES H. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27. 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile. please note these important corrections
to the advice in the form:

12 -

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 13 -



